DETAILED ACTION
	This office action is in response to the communication filed on February 18, 2022. Claims 1-4, 7-14, 17-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/22 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Wiktor J. Pyter (Reg. No. 71,236) on 03/07/22.

The application has been amended as follows:

1.	(Currently Amended)  A computer-implemented method comprising:
obtaining a result list comprising a listing of a plurality of documents retrieved from a collection in response to a query;
obtaining for the plurality of documents in the result list a plurality of respective scores, wherein a score of the plurality of respective scores indicates a measure of relevance of an associated document to the query;
sampling the result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list, wherein sampling the result list comprises using a bootstrap sampling approach that simulates a random user browsing a retrieved result list and clicking on documents to be included in a given sub-list;
calculating a sample performance estimator for each of the sub-lists based on a variance-like measurement of sub-list scores of the listing of the documents listed in each of the sub-lists, wherein the variance-like measurement comprises an unbiased variance estimate of document scores in each of the sub-lists, wherein the sub-list scores are from the plurality of respective scores;

estimating a performance of the plurality of documents of the result list based on the sample performance estimators of the plurality of sub-lists, respectively, and further based on the respective weights determined for the plurality of sub-lists, wherein said estimating is based on the sample performance estimator of the sub-list and based on the weight of the sub-list.

2.	(Previously Presented)  The computer-implemented method of Claim 1, wherein said sampling of the result list is without replacement, such that a listed document of the result list is selected to a single sub-list at most.

3.	(Original)  The computer-implemented method of Claim 1, wherein said sampling of the result list is performed using a ranked-biased random variable distribution.

4.	(Previously Presented)  The computer-implemented method of Claim 1, wherein said sampling of the result list is performed using a round-robin scheme in accordance with a rank-ordering of the plurality of documents.

5.	(Cancelled)

6.	(Cancelled)

7.	(Previously Presented)  The computer-implemented method of Claim 1, wherein the predetermined weighting scheme is selected from the group consisting of: a uniform weighting; a weighting based on a degree of similarity between the sub-list and the result list; and, a weighting based on a measure of deviation of the sub-list scores from a score of the collection.

8.	(Previously Presented)  The computer-implemented method of Claim 1, wherein said estimating further comprises applying normalization to mitigate a dependency of the sample performance estimator on the query.

9.	(Original)  The computer-implemented method of Claim 8, wherein normalization is applied using a perplexity measure modeling an extent to which the query represents an underlying information need.

10.	(Original)  The computer-implemented method of Claim 8, wherein normalization is applied using the collection as an ineffective reference document.

11.	(Currently Amended)  A computerized apparatus having a processor, the processor being adapted to perform the steps of:
obtaining a result list comprising a listing of a plurality of documents retrieved from a collection in response to a query;
obtaining for the plurality of documents in the result list a plurality of respective scores, wherein a score of the plurality of respective scores indicates a measure of relevance of an associated document to the query;
sampling the result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list, wherein sampling the result list comprises using a bootstrap sampling approach that simulates a random user browsing a retrieved result list and clicking on documents to be included in a given sub-list;
calculating a sample performance estimator for each of the sub-lists based on a variance-like measurement of sub-list scores of the listing of the documents listed in each of the sub-lists, wherein the variance-like measurement comprises an unbiased variance estimate of document scores in each of the sub-lists, wherein the sub-list scores are from the plurality of respective scores;
determining for the plurality of sub-lists respective weights in accordance with a predetermined weighting scheme, wherein said determining comprises determining a weight to the sub-list based on the predetermined weighting scheme; and
estimating a performance of the plurality of documents of the result list based on the sample performance estimators of the plurality of sub-lists, respectively, and further based on the respective weights determined for the plurality of sub-lists, wherein said estimating is based on the sample performance estimator of the sub-list and based on the weight of the sub-list.

12.	(Previously Presented)  The computerized apparatus of Claim 11, wherein said sampling of the result list is without replacement, such that a listed document of the result list is selected to a single sub-list at most.

13.	(Original)  The computerized apparatus of Claim 11, wherein said sampling of the result list is performed using a ranked-biased random variable distribution.

14.	(Previously Presented)  The computerized apparatus of Claim 11, wherein said sampling of the result list is performed using a round-robin scheme in accordance with a rank-ordering of the plurality of documents.

15.	(Cancelled)

16.	(Cancelled)

17.	(Previously Presented)  The computerized apparatus of Claim 11, wherein the predetermined weighting scheme is selected from the group consisting of: a uniform weighting; a weighting based on a degree of similarity between the sub-list and the result list; and, a weighting based on a measure of deviation of the sub-list scores from a score of the collection.

18.	(Previously Presented)  The computerized apparatus of Claim 11, wherein said estimating further comprises applying normalization to mitigate a dependency of the sample performance estimator on the query.

19.	(Original)  The computerized apparatus of Claim 18, wherein normalization is applied using a perplexity measure modeling an extent to which the query represents an underlying information need.

20.	(Currently Amended)  A computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method comprising:
obtaining a result list comprising a listing of a plurality of documents retrieved from a collection in response to a query;
obtaining for the plurality of documents in the result list a plurality of respective scores, wherein a score of the plurality of respective scores indicates a measure of relevance of an associated document to the query;
sampling the result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list, wherein sampling the result list comprises using a bootstrap sampling approach that simulates a random user browsing a retrieved result list and clicking on documents to be included in a given sub-list;
calculating a sample performance estimator for each of the sub-lists based on a variance-like measurement of sub-list scores of the listing of the documents listed in each of the sub-lists, wherein the variance-like measurement comprises an unbiased variance estimate of document scores in each of the sub-lists, wherein the sub-list scores are from the plurality of respective scores;
determining for the plurality of sub-lists respective weights in accordance with a predetermined weighting scheme, wherein said determining comprises determining a weight to the sub-list based on the predetermined weighting scheme; and
estimating a performance of the plurality of documents of the result list based on the sample performance estimators of the plurality of sub-lists, respectively, and further based on the respective weights determined for the plurality of sub-lists, wherein said estimating is based on the sample performance estimator of the sub-list and based on the weight of the sub-list.

21.  (Cancelled)

22.  (Previously Presented)  The computer-implemented method of claim 1, wherein the unbiased variance estimate is based on a mean score of documents in each of the sub-lists.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-4, 7-14, 17-20, and 22 are allowed.
The prior art of record Cossock (US Pub 2004/0215606) discloses obtaining result list in response to a query, obtaining respective scores as a measure of relevance, sampling the result list to obtain sub-lists, analyzing sub-list scores, determining sub-list weights, and making estimations based on sample of the sub-lists and sub-list weights.
The prior art of record Carmel (US Pub 2016/0019213) discloses analyzing sub-list scores based on a diversity measurement to obtain sample performance estimators and estimating a performance of a result list based on sample performance estimators of the sub-lists and based on sub-list weights.
The prior art of record Rossi (US Pub 2017/0357905) discloses determining performing sampling without replacement.
The prior art of record Larlus-Lorrondo (US Pub 2015/0235160) discloses sampling using a ranked-biased distribution.
The prior art of record Rowlen (US Pub 2010/0273670) discloses sampling using a round-robin scheme.
The prior art of record Liu (US Pub 2017/0083602) discloses applying normalization to mitigate a dependency of a sample performance estimator in a query.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 11, and 20, such as “sampling a result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list, wherein sampling the result list comprises using a bootstrap sampling approach that simulates a random user browsing a retrieved result list and clicking on documents to be included in a given sub-list” and “calculating a sample performance estimator for each of the sub-lists based on a variance-like measurement of sub-list scores of the listing of the documents listed in each of the sub-lists, wherein the variance-like measurement comprises an unbiased variance estimate of document scores in each of the sub-lists, wherein the sub-list scores are from the plurality of respective scores” in combination with “determining for the plurality of sub-lists respective weights in accordance with a predetermined weighting scheme, wherein said determining comprises determining a weight to the sub-list based on the predetermined weighting scheme” and “estimating a performance of the plurality of documents of the result list based on the sample performance estimators of the plurality of sub-lists, respectively, and further based on the respective weights determined for the plurality of sub-lists, wherein said estimating is based on the sample performance estimator of the sub-list and based on the weight of the sub-list”.
The dependent claims 2-4, 7-10, 12-14, 17-19, and 22, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
March 12, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164